Citation Nr: 0206875	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  01-05 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for otosclerosis in the 
right ear, with hearing loss and tinnitus.

2.  Whether new and material evidence has been submitted to 
reopen a service connection claim for otosclerosis in the 
left ear with hearing loss and tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1952 to 
August 1954.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a September 2000 rating decision issued 
by the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which found that new and 
material evidence had not been submitted to reopen his claim 
for service connection for bilateral otosclerosis with 
hearing loss and tinnitus.

It appears that the RO conceded that new and material 
evidence had been submitted to reopen the veteran's service 
connection claim for otosclerosis in the right ear in the 
March 2001 Statement of the Case.  As such, that issue became 
entitlement to service connection for otosclerosis in the 
right ear with hearing loss and tinnitus.  As new and 
material evidence has been submitted to reopen a portion of 
his claim, the Board has jurisdiction to adjudicate that 
issue on its merits.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.  

2.  The veteran's otosclerosis in the right ear was first 
diagnosed after his discharge from service and initially was 
not manifested by hearing loss or tinnitus.

3.  In December 1954, the RO notified the veteran of its 
December 1954 rating decision that denied service connection 
for bilateral hearing loss with tinnitus.  The veteran did 
not file an application for review on appeal.

4.  Additional evidence pertaining to otosclerosis in the 
left ear with hearing loss and tinnitus submitted since 
December 1954, when viewed with the other evidence on file, 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Otosclerosis in the right ear with hearing loss and 
tinnitus was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.102, 3.303 (2001).

2.  The RO's December 1954 rating decision, wherein 
entitlement to service connection for bilateral otosclerosis 
with hearing loss and tinnitus was denied, is final.  
38 U.S.C.A. § 709 (1952); Veterans Regulation No. 2(a), Part 
II, Par. III; Department of Veterans Affairs Regulation 1008; 
effective January 25, 1936 to December 31, 1957.

3.  Evidence received subsequent to the RO's December 1954 
rating decision does not serve to reopen the veteran's claim 
of entitlement to service connection for otosclerosis in the 
left ear with hearing loss and tinnitus.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.156, 
20.302, 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Otosclerosis in the Right Ear,
with Hearing Loss and Tinnitus

In June 2000, the veteran initiated a claim to reopen his 
claim for service connection for bilateral otosclerosis with 
hearing loss and tinnitus.  As previously noted, new and 
material evidence has been submitted for the veteran's claim 
for service connection for otosclerosis in the right ear with 
hearing loss and tinnitus.  As such, the Board will 
adjudicates this portion of his claim on the merits.  See 
Manio v. Derwinski, 1 Vet. App. 140 (1991).  When 
adjudicating the veteran's claim, the Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  Establishing service connection for a 
particular disability that has not been clearly shown in 
service requires the existence of a current disability and a 
nexus or link between that disability and a disease 
contracted or an injury sustained during service.  See 
38 C.F.R. § 3.303(d) (2001).

Neither the veteran's pre-service medical records or his 
service medical records reflect otosclerosis in the right 
ear.  An October 1954 Certificate of Attending Physician 
reflects that the private physician had treated the veteran 
on 6/28/52, , 6/30/52, 7/7/52, and 7/11/52.  The Certificate 
also reflects that the private physician's clinical findings 
included that the veteran's hearing in the right ear was 
within normal limits.  The veteran's service medical records 
only reflect treatment for his left ear, not his right ear.  
The August 1954 Separation Examination report reflects normal 
hearing in the right ear as per the audiogram reflecting a 
mere 13 decibel loss in the right ear, a spoken word hearing 
test score of 20/20, and a whispered voice hearing test score 
of 15/15.  A November 1954 VA Special Ear, Nose, and Throat 
Examination report reflects a diagnosis of mild otosclerosis 
in the right ear.  An April 1999 private medical record 
reflects moderate to profound mixed hearing loss in the right 
ear.

As indicated by the evidence above, it is not until after 
service that the otosclerotic process is treated or diagnosed 
in the right ear.  And even at that time, the evidence of 
record does not show that hearing loss or tinnitus manifested 
the otosclerosis in the right ear.  Therefore, hearing loss 
obviously set in over the process of many years and is first 
demonstrated in the evidence of record in an April 1999 
private medical record.  As such, the evidence of record 
clearly indicates that the veteran's otosclerosis in the 
right ear with hearing loss and tinnitus was not incurred in 
service.  See 38 C.F.R. §§ 3.102, 3.303(a) (2001).

The next question before the Board is whether the current 
manifestation of otosclerosis in the right ear with hearing 
loss and tinnitus is causally related to the veteran's 
service, such that service connection could be assigned.  See 
38 C.F.R. § 3.303 (2001).  While the veteran does have a 
current disability, the medical evidence does not establish a 
nexus or link between his otosclerosis in the right ear with 
hearing loss and tinnitus and his period of service.  The 
veteran stated in his June 2001 substantive appeal that he 
was exposed to loud noise while in the military that clearly 
affected his hearing.  With specific regard to his 
contention, there is no indication that the veteran possesses 
the requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  His statements attributing hearing loss to noise 
exposure while in the military are insufficient.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In fact, 
the veteran's August 1954 Separation Examination report 
clearly reflects that the veteran's hearing in the right ear 
was normal and does not reflect a diagnosis of otosclerosis  
As such, the Board finds that the veteran's statements 
attributing hearing loss to noise exposure while in the 
military do not qualify as competent medical evidence to 
causally relate his otosclerosis in the right ear with 
hearing loss and tinnitus to his period of service.  
Therefore, the Board finds that the veteran's otosclerosis in 
the right ear with hearing loss and tinnitus is not causally 
related to his period of service.  See 38 C.F.R. § 3.303(d) 
(2001).

Accordingly, the Board concludes that the preponderance of 
the evidence weighs against the veteran's claim for service 
connection for otosclerosis in the right ear with hearing 
loss and tinnitus.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  The Board has considered 
the doctrine of reasonable doubt in the veteran's favor, but, 
as the preponderance of the evidence is against his claim, 
that doctrine is not for application.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102 (2001).


II.  New and Material Evidence for Service Connection 
for Otosclerosis in the Left Ear with Hearing Loss and 
Tinnitus

The veteran contends, in essence, that his otosclerosis in 
the left ear with hearing loss and tinnitus was aggravated in 
service.  Service connection may be granted for a disability 
due to a disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).  A veteran is presumed to be in 
sound condition except for defects noted when examined and 
accepted for service, although this presumption of soundness 
may be rebutted by clear and unmistakable evidence that the 
condition manifested in service existed before service.  
38 U.S.C.A. § 1111 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.304 (2001).  A preservice condition will be considered to 
have been aggravated by service when there is an increase in 
disability during service, unless the increase in disability 
is due to the natural progress of the condition; there is a 
presumption of aggravation (which may be rebutted by clear 
and unmistakable evidence) if the disability increased in 
severity during service, but such does not apply when there 
was no such increase.  38 U.S.C.A. § 1153 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.306 (2001).

Service connection for otosclerosis in the left ear was 
initially denied by the RO in a December 3, 1954, rating 
decision.  The veteran was notified of the rating decision on 
December 10, 1954; he did not file an application for review 
on appeal.  As such, the December 1954 rating decision became 
final and is not subject to revision on the same factual 
basis.  See Veterans Regulation No. 2(a), pt. II, par. III; 
Department of Veterans Affairs Regulation 1008, effective 
January 25, 1936, to December 31, 1957.

In June 2000, the veteran initiated a claim to reopen his 
claim for service connection for bilateral otosclerosis with 
hearing loss and tinnitus.  As his claim for service 
connection for otosclerosis in the left ear with hearing loss 
and tinnitus was previously and finally denied, evidence that 
is both new and material must be submitted to reopen his 
claim.

Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim and if it is 
not merely cumulative or redundant of other evidence that was 
then of record.  38 C.F.R. § 3.156(a) (2001); Struck v. 
Brown, 9 Vet. App. 145, 151 (1996).  "Material" evidence is 
evidence which bears directly and substantially upon the 
specific matter under consideration, and which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Credibility pertains 
to evidence that is plausible or capable of being believed.  
See Caluza v. Brown, 7 Vet. App. 498 (1995);  see also 
Black's Law Dictionary (West 1996) (credibility is the 
quality that makes something worthy of belief).

The Board notes that the law was recently amended to define 
"new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  Under the amended regulations, if the evidence is 
new and material, the question is whether the evidence raises 
a reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)).  Due to the effective date of the 
amended regulation, the new standard is not applicable to the 
veteran's claim in this instance.

The Board has reviewed the veteran's claim within the 
confines of the aforementioned legal guidelines.  The 
evidence of record at the time of the December 1954 rating 
decision included the veteran's service medical records and 
specifically the August 1954 Separation Examination report 
which reflects that the veteran's otosclerosis in the left 
ear with hearing loss was not any worse than it was prior to 
coming into service, the October 1954 Certificate of 
Attending Physician which included a clinical finding from 
before the veteran entered active duty of marked hearing loss 
in the left ear, and the November 1954 VA Special Ear, Nose, 
and Throat Examination report which reflects that an 
audiogram made at the time of discharge from service showed 
the same degree of deafness in the left ear as the pre-
service physician found which indicated that the veteran's 
deafness was not aggravated by his military service.

Evidence which has been received since the time of the 
December 1954 rating decision includes an April 1999 private 
medical record which indicates severe to profound mixed 
hearing loss in the left ear, military records submitted to 
establish that the veteran was exposed to noise while he was 
in the military, and hearing testimony from the veteran in 
April 2002 in which he indicated he was exposed to noise 
while in the military.  The hearing transcript also reflects 
that the veteran stated that otosclerosis is a progressive 
disease and as such it clearly must have worsened during the 
two years he was in the military.

The April 1999 private medical record is not new as the 
evidence of record at the time of the December 1954 rating 
decision already established that the veteran had hearing 
loss in the left ear.  Therefore, the April 1999 private 
medical record is cumulative and as such, not new evidence.  
See 38 C.F.R. § 3.156(a) (2001); Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The military records submitted to 
establish that the veteran was exposed to noise while in the 
military plus the veteran's testimony in April 2002 is new as 
it is evidence of noise exposure that was not of record at 
the time to the December 1954 rating decision.  Therefore, 
some evidence submitted since the December 1954 rating 
decision is new.  See 38 C.F.R. § 3.156(a) (2001); Struck v. 
Brown, 9 Vet. App. 145, 151 (1996).

In addition to being new, evidence must be material to reopen 
a previously and finally denied claim.  In the current case, 
the evidence of record reveals that the veteran questions how 
his hearing loss could not have worsened while he was in 
service, pointing to the fact that otosclerosis is a 
progressive disease.  But even if the credibility of his 
testimony is presumed, the veteran is not competent to 
proffer a medical opinion as there is no indication that he 
possesses the requisite medical knowledge or education to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Therefore, the veteran's testimony 
that his hearing loss in the left ear must have worsened 
during service as otosclerosis is progressive disease does 
not bear directly upon the specific matter of whether his 
otosclerosis with hearing loss and tinnitus was aggravated by 
service and is not so significant that it must be considered 
in order to fairly decide the merits of the claim as it is 
not competent medical evidence.  Additionally, the military 
records and testimony that the veteran was exposed to noise 
while is was in the military is also not so significant that 
it must be considered in order to fairly decide the merits of 
his claim as the evidence of record at the time of the 
December 1954 rating decision specifically indicated that the 
veteran's hearing loss pre-existed his military service, was 
not aggravated by his military service, and that there was 
not an increase in his hearing loss in the left ear while in 
service.  Therefore, the evidence submitted since the 
December 1954 rating decision does not bear directly or 
substantially upon the specific matter under consideration, 
or that the veteran's pre-existing otosclerosis in the left 
ear with hearing loss and tinnitus was aggravated by his 
military service, such that it is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. §§ 3.156(a), 3.303, 3.304 (2001); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In brief, the Board finds that the evidence received 
subsequent to the RO's December 1954 rating decision is not 
new and material and does not serve to reopen the veteran's 
claim for service connection for otosclerosis in the left ear 
with hearing loss and tinnitus.  38 C.F.R. § 3.156(a) (2001).  
Accordingly, the Board concludes that the preponderance of 
the evidence weighs against the veteran's claim.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 
5107(b) (West 1991).  The Board has considered the doctrine 
of reasonable doubt in the veteran's favor, but, as the 
preponderance of the evidence is against his claim, that 
doctrine is not for application.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102 (2001).

III.  Duty to Assist

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) does not specifically apply 
to the submission of new and material evidence portion of the 
veteran's appeal.  This is true because, as regards the new 
duty to assist provisions, the VCAA specifically provides 
that "[n]othing in this section shall be construed to 
required the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured . . . ".  38 U.S.C.A. § 5103A (West Supp. 2001).  
The provisions of the VCAA's implementing regulations make it 
clear that the new requirements under the amended regulations 
are only applicable to claims to reopen a finally decided 
claim filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Such is not the case here.

Regardless, the Board finds that VA has already fulfilled the 
notice requirements of the VCAA for both issues of the 
veteran's appeal.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified 
at 38 C.F.R. § 3.159(b)).  The veteran was notified by letter 
in August 2000 of the type of evidence needed to reopen his 
previously denied service connection claim.  He was also 
notified in the March 2001 Statement of the Case of the 
pertinent laws and regulations regarding finality of 
decisions, new and material evidence, and the principles of 
service connection.  

Additionally, the Board is satisfied that all relevant facts 
with respect to the veteran's service connection claim and 
his submission of new and material evidence have been 
properly developed.  Specifically, the veteran's service 
medical records and both private and VA medical records have 
been associated with the veteran's claims file.  The Board 
notes that in August 2000, the veteran indicated to the RO 
that he had had surgery on both ears since his discharge from 
service in 1954, which he also indicated was the only medical 
treatment received for his ears.  The medical records for the 
surgery is not associated with the veteran's claims file.  In 
the circumstances of this case, a remand or further 
development would serve no useful purpose vis-à-vis the 
additional medical records as it is already of record that 
the veteran has bilateral otosclerosis with hearing loss and 
tinnitus and there is no indication that the medical records 
in question would influence the clear outcome of his service 
connection claim, which has been discussed above.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Therefore, any duty to assist the veteran has been satisfied.  
VCAA, 38 U.S.C. §§ 5102, 5103, 5107; 66 Fed. Reg. 45,620 (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  Under these circumstances, the Board finds that 
adjudication of his appeals pose no prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Service connection for otosclerosis in the right ear with 
hearing loss and tinnitus is denied.

New and material evidence has not been submitted to reopen 
the service connection claim for otosclerosis in the left ear 
with hearing loss and tinnitus, and the benefit sought on 
appeal remains denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


